Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 1 of 39 PageID #: 11098




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   EVANSVILLE DIVISION

  JULIE GREENBANK,                                  )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )      No. 3:18-cv-00239-SEB-MPB
                                                    )
  GREAT AMERICAN ASSURANCE                          )
  COMPANY,                                          )
                                                    )
                              Defendant.            )

                               ORDER ON PENDING MOTIONS

          On November 26, 2018, Plaintiff Julie Greenbank brought suit against Great

   American Assurance Company (“Great American”) [Dkt. 1-3]. On December 20, 2018,

   following the removal of the case to federal court, pursuant to 28 U.S.C. § 1332, Ms.

   Greenbank filed her first Amended Complaint alleging eight causes of action: breach of

   contract (Count I); bad faith (Count II); theft (Count III); statutory conversion (Count

   IV); criminal mischief (Count V); statutory, common law, and constructive fraud (Count

   VI); and common law conversion (Count VII), and negligence (VIII). [Dkt. 10].

          On March 31, 2020, we issued an order on Great American’s Motion for Summary

   Judgment, filed on July 19, 2019, [Dkt. 51], and Ms. Greenbank’s Cross-Motion for

   Partial Summary Judgment, filed on December 10, 2019. [Dkt. 79]. We denied Ms.

   Greenbank's Cross-Motion, and we granted in part and denied in part Great American's

   motion.

          Now before the Court is Great American's Second Motion for Summary Judgment,

   seeking summary judgment on the remaining claims against it. Also before the Court is

                                                1
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 2 of 39 PageID #: 11099




   Ms. Greenbank's Motion for Reconsideration of our summary judgment order. For the

   reasons set forth herein, Great American's motion is granted. Ms. Greenbank's Motion

   for Reconsideration is denied. 1

       I.      Background

       A. Factual Background 2

            The following facts are undisputed, unless so noted.




   1
     Ms. Greenbank has also moved for leave to submit additional evidence. [Dkt. 227]. This
   motion is denied on the grounds that it is untimely and, in any event, the proposed supplemental
   evidence would have no impact on our analysis.
   2
     A jury trial was scheduled to commence in this matter on August 17, 2020; however, in light of
   restrictions imposed because of the COVID-19 Pandemic, the jury trial was vacated. The court
   nonetheless held a final pretrial conference on August 4, 2021, and ruled on various motions in
   limine. Among the various pre-trial motions was Great American's request, brought pursuant to
   Federal of Civil Procedure 56(g), for an order restricting Ms. Greenbank from denying various
   material facts that were undisputed at summary judgment. [Dkt 148]. Accompanying its motion
   was a list of facts that Great American contended had been established and/or admitted at
   summary judgment. We granted in part Great American's motion. "In a nutshell," we explained,
   "regarding claims not resolved on summary judgment, Rule 56(g) authorizes the court to deem
   established any additional material facts that are not genuinely in dispute in the case." [Dkt. 196,
   at 2]. We also noted, "[W]e can swiftly dismiss Ms. Greenbank's generalized contention that,
   despite the various summary judgment determinations, there are no undisputed material facts that
   should be deemed established at trial." [Id.] "Clearly, a number of the claims raised in this
   litigation and resolved on summary judgment were based on our determination that the
   underlying facts were material, were supported by competent, uncontroverted record evidence,
   and were not genuinely in dispute." [Id.]. We thus treat those facts as established for purpose of
   this order. In addition, we agreed with "Great American that relitigating and rehashing settled
   and admitted facts, whether underlying the decided or the so far undecided issues, would serve to
   needlessly complicate and confuse and prolong the trial proceedings." [Id. at 3–5]. Accordingly,
   we granted Great American's motion to the extent that the undisputed and admitted material facts
   would be deemed established in this litigation, though we expressly noted that we would not
   "include any inferences flowing therefrom," nor would we incorporate Great American's
   arguments imbedded in its factual recitations [Id. at 6]. We further directed Ms. Greenbank to
   respond to the facts proposed by Great American's motion, indicating whether she acceded to or
   objected to the stipulations. As to any objections to facts which she interposed on the grounds
   that they remain unresolved, we ordered her to "identify with specificity the basis for her
   objection." [Id.]. We review those objections herein as relevant and necessary.
                                                    2
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 3 of 39 PageID #: 11100




         In September 2017, Ms. Greenbank purchased an American Saddlebred gelding

   horse named Awesome at This (barn name "Thomas") for $500,000. At the time of

   purchase, Thomas was a champion, competitive show horse weighing 959 pounds. Ms.

   Greenbank arranged for Thomas to be boarded and trained at Cedarwood Farms in

   Evansville, Indiana, which is owned and operated by Chuck Herbert. Mr. Herbert began

   training Thomas in December 2017.

         Ms. Greenbank and Great American executed a mortality insurance policy (the

   “Policy”) with a major medical endorsement, effective September 28, 2017 through

   September 28, 2018, providing financial protections for Thomas. The Policy’s mortality

   coverage was for Thomas’s full purchase price of $500,000. The initial one-year term

   was set to expire on September 29, 2018, but Ms. Greenbank also purchased a

   "Guaranteed Renewal Endorsement," which provided renewal coverage under the Policy

   year-to-year thereafter. [Am. Compl. at ¶¶ 19-20]. The "death or authorized humane

   destruction" of Thomas qualified as a covered loss under the Policy so long as Ms.

   Greenbank complied with various conditions precedent.

         First, Section VI(F) of the Policy, in relevant part, provides:

         It is a condition precedent of any liability by us under this policy that, in the
         event of any accident, injury, illness, lameness condition or lameness injury,
         disease, or physical disability of any kind of or to [Thomas], you do each and
         every one of the following or have it done by another:
                  1. [omitted]
                  2. Give immediate notice to us of the accident, injury, illness, lameness
                     condition, or lameness injury, disease, or physical disability of any kind.
                     Such notice should be given by telephone to us at our 24 HOUR
                     EQUINE OPERATIONS CALL NUMBER: 1-800-331-0211, and
                     must include (a) a description of the accident, injury, illness, lameness
                     condition or lameness injury, disease, or physical disability and (b) the

                                                3
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 4 of 39 PageID #: 11101




                   name and contact information of the qualified veterinarian caring for the
                   “horse”
                3. [omitted]
                4. Allow us to examine, and if we so require, to assume control over the
                   treatment of the "horse" by a "qualified veterinarian" of our choice, at
                   our expense, and allow the “horse” to be removed for such treatment[.]
                5. [omitted]

         The Policy further provided:

         PLEASE NOTE

         IMMEDIATE NOTICE OF ANY OCCURRENCE WHICH COULD RESULT IN
         A CLAIM INVOLVING ANY ANIMAL INSURED UNDER THIS POLICY
         MUST BE GIVEN BY YOU, YOUR REPRESENTATIVE, OR OTHER
         PERSONS WHO HAVE CARE, CUSTODY AND CONTROL OF SUCH
         ANIMAL. NOTICE IS TO BE GIVEN TO GREAT AMERICAN INSURANCE -
         EQUINE OPERATIONS CALL 24 HOURS 1-800-331-0211. PLEASE ADVISE
         POLICY NUMBER, NAME OF INSURED, AND ANIMAL INVOLVED,
         ALSO INCLUDE A TELEPHONE NUMBER TO CONTACT WHERE THE
         ANIMAL IS LOCATED. GENERAL CONDITION 6 OF THE POLICY
         STIPULATES THE REQUIREMENTS FOR TREATMENT OF SICKNESS OR
         INJURY TO AN INSURED ANIMAL. THESE STIPULATIONS MUST BE
         ADHERED TO IMMEDIATELY WHEN THE CONDITION OR INJURY IS
         OBSERVED OR KNOWN. IT IS ESSENTIAL TO CONFORM TO ALL THE
         ABOVE REQUIREMENTS SINCE FAILURE TO DO SO WILL INVALIDATE
         ANY CLAIM UNDER THIS POLICY.

      B. Thomas's Declining Health and Great American's Intervention

         Concerns about Thomas's health first arose in February 2018, when Mr. Herbert,

   Thomas’s trainer, sought an assessment from Dr. Raymond Stone, a licensed veterinarian

   with an equine practice. On February 12, 2018, Dr. Stone treated Thomas for colic before

   diagnosing him with bilateral pleural pneumonia on February 15, 2018. Dr. Stone

   determined that Thomas’s pneumonia was bacterial and thus began treating him with

   "heavy antibiotics." [Dkt. 51-2, at 7]. While Dr. Stone communicated primarily with Mr.



                                              4
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 5 of 39 PageID #: 11102




   Herbert, Ms. Greenbank was aware of Thomas’s pneumonia at the time of his diagnosis

   on February 15, 2018.

          Thomas’s pneumonia continued into March 2018. On March 6, 2018, Mr. Herbert

   reported to Ms. Greenbank that Thomas had a "lot of congestion . . . in his trachea." In

   late-March 2018, Dr. Stone determined that Thomas’s pneumonia was "systemic" and

   that Thomas was "very sick." Ms. Greenbank concedes that, by late March, Thomas was

   "pretty darn sick" and in "critical condition." [Dkt. 51-2, at 8].

          Dr. Stone suspected that Thomas was suffering from other ailments at this time as

   well. He testified that both he and Mr. Herbert, due to the exudate and odor of Thomas’s

   cough, were concerned that Thomas had a lung abscess. Nonetheless, Dr. Stone believed

   that "it eventually resolved because the drainage stopped." [Dkt. 80, at 11]. Dr. Stone

   further noted that by the end of March 2018, Thomas had lost 200 to 250 pounds and had

   developed cellulitis in all four legs. Thomas had also developed uveitis in his eye. On

   March 26, 2018, Ms. Greenbank inquired of Mr. Herbert whether she should "file"

   Thomas’s medical bills with the insurance company, to which he responded in the

   affirmative.

          In April 2018, Dr. Stone noted that Thomas was responding positively to these

   treatments. On April 10, 2018, Dr. Stone examined Thomas and reported that his lungs

   and right eye were now clear, but his left eye remained a little cloudy. On April 13, 2018,

   Dr. Stone decided that Thomas’s pneumonia medication could be decreased considering

   his improving condition. Dr. Stone continued to decrease Thomas’s medication before



                                                  5
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 6 of 39 PageID #: 11103




   deciding to ween him off it completely on April 21, 2018. Mr. Herbert agreed that

   Thomas’s appetite finally was increasing.

          Not until April 26, 2018 did Ms. Greenbank report to Great American that Thomas

   was battling pneumonia. Charlotte Bloxsom, a senior claims adjuster at Great American,

   was assigned to Ms. Greenbank's claim. That same day, Ms. Greenbank submitted Dr.

   Stone's bills to Great American for reimbursement. Ms. Bloxsom immediately opened a

   claim file for Thomas and began the investigatory process into Thomas’s pneumonia.

          On May 3, 2018, Ms. Greenbank informed Ms. Bloxsom that Thomas had

   recovered from his pneumonia and was back in training. However, Ms. Greenbank later

   confirmed in her deposition that Thomas "had been sick continuously from February until

   June." [Dkt. 51-2, at 10]. Additionally, at no time in her conversations with Ms. Bloxsom

   did Ms. Greenbank inform her of Thomas’s eye issues, leg issues, or weight lost.

          On May 7, 2018, Thomas’s condition appeared to be in decline. His limp had

   worsened, and his cough had returned. Mr. Herbert informed Dr. Stone that he "didn’t

   think Thomas was going to make it." 3 [Dkt. 51-2, at 11]. Ms. Greenbank testified that

   Thomas’s limp was so severe that she was afraid to have him walk on it. However, she

   did not discuss any of these new developments with Ms. Bloxsom or any other

   representative of Great American.




   3
     Plaintiff now for the first time attempts to dispute this fact by directing the Court to Mr.
   Herbert's deposition testimony offering clarification on this statement. Ms. Greenbank did not
   attempt to dispute this fact at summary judgment, and there is no dispute that Mr. Herbert did, in
   fact, inform Dr. Stone in June that he did not think Thomas was going to make it. Ms.
   Greenbank's objection to this established fact is thus overruled.
                                                   6
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 7 of 39 PageID #: 11104




            By May 10, 2018, Thomas's health again seemed to be improving, says Ms.

   Greenbank. Mr. Herbert reported that Thomas was "bright and eating great." Dr. Stone’s

   examination on May 10, 2018, confirmed that Thomas was walking "ok," had a good

   appetite, and his trachea was clear. According to Dr. Stone’s assessment, "Everything

   appears good, concern is weight loss, but horse finally eating extremely well to rebuild

   muscle[.]" Following this examination, neither Ms. Greenbank nor Mr. Herbert sought

   further veterinary assistance from Dr. Stone until June 5, 2018.

            Thereafter, Thomas’s health apparently remained generally steady until it

   drastically worsened. On May 14, 2018, an employee at Cedarwood informed Ms.

   Greenbank that Thomas was "having a good day,” and "[i]f he’s not walking, he’s

   grazing!!" [Dkt. 80, at 13]. At the end of May 2018, according to Ms. Greenbank,

   Thomas did not have any trouble walking or standing, and Mr. Herbert thought it

   "look[ed] like he might be gaining weight." On June 1, 2018, an employee texted Ms.

   Greenbank that "Thomas walked great this morning." [Id.].

            Sadly, these victories proved to be short-lived for Thomas. On June 5, 2018, Mr.

   Herbert, having grown concerned over Thomas’s weight loss, contacted Dr. Stone for a

   consultation. Dr. Stone examined Thomas on June 5 and 7, 2018, and concluded that

   Thomas’s pneumonia/lung infection had recurred. 4 Around this same time, Thomas's

   ability to get up and down was compromised. On June 8, 2018, Dr. Stone contacted Ms.

   Bloxsom and informed her that Thomas’s condition had deteriorated and that he



   4
       The parties dispute whether the pneumonia recurred or was chronic.
                                                    7
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 8 of 39 PageID #: 11105




   "probably" needed to be euthanized. Following receipt of this information, Great

   American retained its own veterinarian, Dr. Nathan Slovis, to provide consultation and

   treatment for Thomas.

             Dr. Slovis initially recommended that Thomas be transported to a local clinic for

   treatment as soon as practicable before concluding that it was in Thomas’s best interest to

   be shipped to his facility in Lexington, Kentucky. On June 8, 2018, Mr. Herbert

   transported Thomas to Hagyard Equine Medical Institute (“Hagyard”) so that he could be

   treated by Dr. Slovis and his team. It was at this time that Great American assumed

   control over the treatment of Thomas pursuant to the Policy provision authorizing that

   action.

             Dr. Kathy MacGillivray was the doctor on call at Hagyard when Thomas arrived

   and would eventually become Thomas's primary veterinarian while at Hagyard. She

   evaluated Thomas and determined that he was suffering from a deep lung abscess that

   had not been visible via Dr. Stone's medical equipment, necessitating a large amount of

   pus to be drained from Thomas’s lungs. Thomas was also diagnosed with laminitis—an

   inflammation of tissue inside a horse's hoof. Ms. Greenbank concedes that Thomas was

   found to be emaciated as well, warranting a body score of 1, the lowest possible score

   assignable to him. Thomas’s health condition upon arrival at Hagyard alarmed Dr.

   MacGillivray, who believed Thomas should have been referred to specialists months

   earlier. Dr. Slovis was also concerned about the lack of treatment Thomas had received

   while he was in Ms. Greenbank’s care. Dr. MacGillivray refrained from recommending

   euthanization because Thomas had not yet received appropriate health care. Specifically,

                                                  8
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 9 of 39 PageID #: 11106




   she viewed the true nature of Thomas’s health as unclear based on what seemed to be a

   lack of proper medical treatment. She thus preferred to attempt to stabilize Thomas

   before issuing a decision on euthanization.

          On June 11, 2018, Dr. Bryan Fraley, another veterinarian at Hagyard,

   recommended performing a tenotomy on Thomas, which involved cutting the tendon in

   his hind leg. Ms. Greenbank believed the procedure would render his future athletic

   career "unlikely," though it would preserve his life as a pasture horse. Ms. Greenbank

   objected to the procedure, preferring that more conservative treatment options be

   explored to preserve his future athleticism as a show horse. Though Great American

   chose not to pursue more conservative treatment options, it denies having refused to

   consider them. Dr. Fraley testified that there were no more conservative options that

   would have been viable in saving Thomas’s life. Great American directed that the

   tenotomy be performed on June 11, 2018.

          Since his transport to Hagyard, Great American has paid all his medical bills and

   expenses incurred for his treatment.

      C. Great American Provides Coverage for Certain Medical Expenses

          Prior to Great American exerting control over Thomas's care, on April 26, 2018,

   Ms. Greenbank submitted Dr. Stone's bills to Great American and requested coverage for

   various medical expenses she had incurred pursuant to the Policy's Major Medical

   Endorsement, which provided up to $10,000 in coverage for "reasonable and customary

   veterinary fees" incurred for "surgical and medical treatment" or "diagnostic testing"

   provided by a qualified veterinarian. Section VIII(A) of the Major Medical Endorsement

                                                 9
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 10 of 39 PageID #: 11107




    defines "reasonable and customary veterinary fees" as: "[R]easonable fees for a necessary

    veterinary service or product, within the range of the usual fees for the same or similar

    service or product charged by most veterinarians within the community where the service

    or product is supplied."

           On June 27, 2018, Great American communicated to Ms. Greenbank that it would

    provide coverage for Dr. Stone's veterinarian bills in the amount of $8219.74; however, it

    denied coverage for certain expenses, including "Farm Calls/Travel Charges/Horse

    Transportation Fees," on the grounds that costs associated with "veterinarian call charges,

    veterinarian travel, [and] horse transportation" are expressly excluded under Section VI.F

    of the endorsement. Great American also denied coverage for the medications Equipoise,

    Marquis, and Gastrogard. As to the first two medications, Great American explained to

    Ms. Greenbank that these medications are not utilized to treat pneumonia, which, at the

    time, was the only ailment Thomas was suffering from that Ms. Greenbank had reported

    to Great American. In addition, Gastrogard is expressly excluded as a covered medication

    except where gastric ulcers have been diagnosed through a gastroscopy, which had not

    occurred. Accordingly, Great American denied coverage for costs totaling $4782.00.

    Because Great American had paid out over 80% of the $10,000 endorsement, the

    maximum amount that Ms. Greenbank could recover for this alleged wrongful denial of

    coverage is $1780.26.

       D. Termination of the Policy

           The Policy expired by its terms on September 28, 2018. The Policy included a

    Guaranteed Renewal Endorsement, which Ms. Greenbank sought to invoke. To do so, she

                                                 10
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 11 of 39 PageID #: 11108




    paid Great American the annual premium amount of $14,725.00. On September 20, 2019,

    however, Great American issued a reservation of rights letter in which it declined to

    renew the Policy based on Ms. Greenbank's alleged failure to fulfill various conditions

    precedents entitling her to the renewal. Great American acknowledged in its reservation

    of rights letter that it was required under Indiana law to provide Ms. Greenbank with

    forty-five days' notice of its decision not to renew the Policy, which it failed to do. To

    remedy this error and "to afford [her] the opportunity to find replacement coverage,"

    Great American issued a "short-term policy" to extend Ms. Greenbank's coverage for an

    additional sixty days following the termination of the Policy. [Dkt. 206-7, Exh. F]. As

    Great American's Vice President testified, the short-term policy (sometimes referred to in

    Great American's letter as a "short-term renewal policy") was issued to provide Ms.

    Greenbank "an additional 60-days coverage for any condition that was going to manifest

    in those 60-days." [Dkt. 213-1, Exh. G, p. 140].

           Included with Great American's letter was a copy of the short-term renewal policy,

    which expressly provided mortality coverage arising from any "accident, injury, lameness

    condition or lameness injury, or physical disability" that was sustained or occurred, or

    "any illness or disease contracted or occurred," [Dkt. 214-7, Exh. GG] during the short-

    term policy period. Great American reimbursed Ms. Greenbank's premium, less the

    amount ($1943.00) required for the short-term renewal.

           By this time, Ms. Greenbank had already retained counsel to represent her in the

    eventual lawsuit against Great American. Throughout the period between Great

    American's issuance of the short-term renewal and the initiation of this litigation, Great

                                                 11
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 12 of 39 PageID #: 11109




    American's counsel was in communication with Ms. Greenbank's counsel. At no time in

    these communications did Ms. Greenbank's counsel ever indicate to Great American that

    Ms. Greenbank objected to the issuance of the policy or the retention of the partial

    premium. In addition, when Ms. Greenbank discussed the renewal terms of the short-term

    policy with her insurance agent, Ms. Erin Mason, 5 Ms. Greenbank communicated that

    she understood these terms. She did not request cancellation of the renewal policy or

    request a refund of the premium. Ms. Mason, following her communications with Ms.

    Greenbank, was of the impression that Ms. Greenbank had accepted Great American's

    issuance of the short-term renewal without objection. In sum, prior to the initiation of this

    litigation on November 26, 2018, (which commenced one day prior to the expiration of

    the short-term renewal policy), Ms. Greenbank never articulated any objection to the

    issuance of the short-term renewal policy nor demand the return of the partial premium in

    the sum of $1943.

        E. Procedural Background

           On March 31, 2020, we granted Great American's summary judgment motion on

    the following claims:

        • Breach of contract (Count I) alleging that Great American improperly denied Ms.
          Greenbank's claim for mortality coverage; 6
    5
      Ms. Mason is employed with Independent Equine Agents, an insurance agency that "specializes
    in placing insurance for individuals who own horses." This company specifically works with
    equine insurance companies providing mortality coverage.
    6
      In short, this holding was based on our finding that no covered loss occurred given that a
    covered loss arises only in the event of Thomas's death. "Thomas is not dead, and further, Great
    American has never mistakenly believed he was dead," we wrote. [Dkt. 123, at 32]. We also
    dismissed Ms. Greenbank's unsubstantiated accusations that Great American had unreasonably
    prevented Thomas's euthanization. This argument was anchored to her apparent belief that Great
    American should have considered Thomas's "insured use as a show horse, his future athleticism,
                                                  12
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 13 of 39 PageID #: 11110




       • Bad faith (Count II) based on the denial of mortality coverage;

       • Theft (Count III); and

       • Statutory Conversion (Count IV) and Tortious Conversion (Count VII) relating to
         Great American's unauthorized control of Thomas following the termination of the
         Policy. 7

           We denied Ms. Greenbank's motion for summary judgment with respect to Count

    I, as well as Great American's motion with respect to criminal mischief (Count V), fraud

    (Count VI), negligence (Count VIII), and statutory and tortious conversion (Counts IV

    and VII) to the extent these claims related to the alleged conversion of Ms. Greenbank's

    funds. Claims unaddressed by the parties at summary judgment included Ms.

    Greenbank's additional breach of contract (and accompanying bad faith) claims,

    including those related to Great American’s denial of medical expenses, Great

    American’s approval of a purportedly controversial medical procedure, and Great

    American’s refusal to renew Ms. Greenbank's Policy. Accordingly, the undecided claims

    include:

       • Breach of contract claims relating to Great American's denial of medical expenses,
         Great American's approval of the tenotomy, and Great American's refusal to renew


    [and her] insured investment" in its determination of whether to euthanize Thomas. [Id. at 33].
    But "[n]othing within the Policy mandated that Great American consider Thomas's value as a
    show horse in its decision-making process," given that the Policy plainly did not provide "loss of
    use" coverage, that is, coverage in the event Thomas was unable to perform as a show horse. [Id.
    at 37–38]. Because Great American followed the recommendations and guidance of two
    qualified veterinarians when rendering care to Thomas, we found Ms. Greenbank's averment that
    this care was somehow unreasonable to be wholly unsupported by the factual record presented.
    7
      Summary judgment was granted to Great American on Ms. Greenbank's allegations that it had
    committed theft and conversion by virtue of its continued retention of Thomas on the grounds
    that there was no evidence to show that Great American's control or possession of Thomas was
    unauthorized, an essential element of these claims.
                                                   13
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 14 of 39 PageID #: 11111




             Ms. Greenbank's Policy (Count I) as well as the accompanying bad faith claims
             (Count II)

       • Criminal Mischief (Count V)

       • Fraud (Count VI)

       • Negligence (Count VIII)

       • Statutory and Tortious Conversion as it relates to the alleged conversion of Ms.
         Greenbank's funds (Counts IV and VII)

           In the final pretrial conference held on August 4, 2020, we issued numerous
    rulings relating to Ms. Greenbank's remaining claims, including our decisions and
    conclusions that:

                • Ms. Greenbank may not rely on any theory of Thomas's alleged "loss of
                  use" or "lost athleticism" to prove that Great American breached the Policy
                  by approving the tenotomy;

                • Indiana law does not permit a claim for insurance bad faith based on a
                  refusal to renew an insurance policy;

                • Ms. Greenbank would be precluded from offering expert evidence at trial
                  because of her failure to properly designate any experts; and

       II.      Ms. Greenbank's Motion for Reconsideration

             Ms. Greenbank has moved to reconsider our prior decisions, as follows: (a) our

    conclusion, articulated at the August 24, 2020 final pretrial conference, that Indiana law

    does not permit a bad faith claim for the refusal to honor a policy renewal,(2) our

    conclusion, determined at summary judgment, that Great American did not concede that a

    covered loss had occurred when it requested that Ms. Greenbank participate in

    Examinations Under Oath, and (3) our summary judgment holding that the Policy did not

    provide coverage for Thomas's use as a show horse.


                                                 14
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 15 of 39 PageID #: 11112




           A motion for reconsideration "serves the limited function of correcting manifest

    errors of law or fact or presenting newly discovered evidence." Thomas v. Johnston, 215

    F.3d 1330 (7th Cir. 2000). The Seventh Circuit has defined the proper role of motions for

    reconsideration as follows:

           A motion for reconsideration performs a valuable function where the Court has
           patently misunderstood a party, or has made a decision outside the adversarial
           issues presented to the Court by the parties, or has made an error not of reasoning
           but of apprehension. A further basis for a motion to reconsider would be a
           controlling or significant change in the law or facts since the submission of the
           issue to the Court.

           Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir.

    1990) (quoted in Elder Care Providers of Indiana, Inc. v. Home Instead, Inc., No. 1:14-

    CV-01894-SEB-MJD, 2017 WL 4287540, at *1 (S.D. Ind. Sept. 26, 2017)). A motion to

    reconsider "is not an appropriate forum for rehashing previously rejected arguments or

    arguing matters that could have been heard during the pendency of the previous motion."

    It is within the sound discretion of the district court whether to grant a motion for

    reconsideration. Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 955 (7th Cir. 2013).

           We will not tarry in denying Ms. Greenbank's Motion for Reconsideration. She

    had not identified any manifest errors in law or changes thereto, nor has she identified

    any newly discovered evidence; (it is common, we have observed, for Ms. Greenbank to

    wholly ignore governing legal standards of review). Instead, she merely rehashes

    previously rejected arguments, volleys legal assertions without any supporting

    authorities, misstates the reasoning underlying our rulings, and attempts to relitigate

    decided issues. Moreover, her Motion for Reconsideration is patently untimely, having


                                                 15
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 16 of 39 PageID #: 11113




    been filed nearly a year after our summary judgment order and seven months after the

    final pretrial conference. FED. R. CIV. P. 59(E); Jones v. Wells Fargo Bank, N.A., No.

    1:18-CV-125-TLS, 2018 WL 6303683, at *2 (N.D. Ind. Dec. 3, 2018); see also Williams

    v. Illinois, 737 F.3d 473, 475 (7th Cir. 2013).

           Imbedded in Ms. Greenbank's Motion for Reconsideration is an alternative request

    to certify the following questions to the Indiana Supreme Court:

           1. Where an insurer’s intended action conflicts with an insured’s desired action,
              does the insurer’s duty of good faith require it to follow an insured’s desired
              action?

           2. Is an insurer who exercises a policy right to make decisions for the insured’s
              property obligated to take into account the insured use of the property and the
              policy purpose when making those decisions?

           3. Does an insurer exercising a policy right to take control of an insured’s
              property have a legal duty to return the property to the insured after the policy
              terminates?

           Indiana Rule of Appellate Procedure 64 provides:

           The United States Supreme Court, any federal circuit court of appeals, or any
           federal district court may certify a question of Indiana law to the Supreme Court
           when it appears to the federal court that a proceeding presents an issue of state law
           that is determinative of the case and on which there is no clear controlling Indiana
           precedent.

           Certification may be appropriate when a case "concerns a matter of

    vital public concern, where the issue will likely recur in other cases, where resolution of

    the question to be certified is outcome determinative of the case, and where the state

    supreme court has yet to have an opportunity to illuminate a clear path on the issue."

    State Farm Mut. Auto. Ins. Co. v. Pate, 275 F.3d 666, 671 (7th Cir. 2001).



                                                 16
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 17 of 39 PageID #: 11114




           We agree with Defendant that these issues are not appropriate for certification.

    Though there may not be an authoritative case which squarely addresses facts such as

    those presented here, as Ms. Greenbank contends, there is ample guidance available on

    the questions at the center of this case, including significant guidance on contract

    interpretation, an insurer's duty of good faith, and the various state law questions at issue

    in this litigation. In addition, Ms. Greenback does not counter Great American's point that

    the identified issues are obviously not case determinative and therefore not appropriate

    for certification. Finally, Ms. Greenbank's belated request on these issues renders

    certification inappropriate. St. Paul Fire & Marine Insurance Company v. City of

    Kokomo, No. 1:13-cv-01573, 2015 WL 7573227, *9 (S.D. Ind. Nov. 25, 2015) (failing to

    propose certification prior to summary judgment rendered the request "untimely"). That

    Ms. Greenbank only now attempts to categorize these questions as "novel" and of "public

    concern" signals that she believes them to be as much now only because she has lost on

    them in our court. Id.

           For these reasons, Ms. Greenbank's Motion for Reconsideration is denied, and her

    imbedded Motion for Certification is also denied.

       III.   Great American's Motion for Summary Judgment

       A. Standard of Review

           Summary judgment is appropriate where there are no genuine disputes of material

    fact and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a);

    Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A court must grant a motion for

    summary judgment if it appears that no reasonable trier of fact could find in favor of the

                                                 17
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 18 of 39 PageID #: 11115




    nonmovant on the basis of the designated admissible evidence. Anderson v. Liberty

    Lobby, Inc., 477 U.S. 242, 247-48 (1986). We neither weigh the evidence nor evaluate

    the credibility of witnesses, id. at 255, but view the facts and the reasonable inferences

    flowing from them in the light most favorable to the nonmovant. McConnell v. McKillip,

    573 F. Supp. 2d 1090, 1097 (S.D. Ind. 2008).

           Nonetheless, it is well-established that "conclusory statements, not grounded in

    specific facts, are not sufficient to avoid summary judgment." See Lucas v. Chi. Transit

    Auth., 367 F.3d 714, 726 (7th Cir. 2004). "Rule 56 demands something more specific

    than the bald assertion of the general truth of a particular matter, rather it requires

    affidavits that cite specific concrete facts establishing the existence of truth of the matter

    asserted." Id. (quoting Drake v. Minn. Min. & Mfg. Co., 134 F.3d 878, 887 (7th Cir.

    1998) (citations omitted.); See also Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir.

    2010) ("Summary judgment is the put up or shut up moment in a lawsuit. Once a party

    has made a properly-supported motion for summary judgment, the nonmoving party may

    not simply rest upon the pleadings but must instead submit evidentiary materials that set

    forth specific facts showing that there is a genuine issue for trial . . . The mere existence

    of a scintilla of evidence in support of the nonmoving party's position will be insufficient

    to survive a summary judgment motion[.]") (internal quotations and citations omitted).

           Where the movant seeks judgment on a claim on which the nonmovant bears the

    burden of proof, as Great American does here, the movant is entitled to judgment as a

    matter of law if it can point to a failure of proof in the record such that no reasonable jury



                                                  18
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 19 of 39 PageID #: 11116




    could find in the nonmovant’s favor on one or more elements of his claims. Celotex

    Corp., 477 U.S. at 322-23.

          B. Analysis

          1. Great American Is Entitled to Summary Judgment on Ms. Greenbank's Remaining
             Breach of Contract Claims

              Unaddressed in the first round of summary judgment was whether Great American

    breached its contract with Ms. Greenbank when it: a) approved the performance of a

    tenotomy on Thomas, b) refused to honor the Guaranteed Renewal Endorsement, c)

    denied coverage under the Major Medical Endorsement in the sum of $1780.53.

              To prevail on each of these claims, Ms. Greenbank must show: (1) the existence of

    a valid contract; (2) Great American's breach of the contract; and (3) damages. Roche

    Diagnostics Operations, Inc. v. Marsh Supermarkets, LLC, 987 N.E.2d 72, 85 (Ind. Ct.

    App. 2013). 8 There is no dispute as to the validity of the contract at issue, and so we

    focus our inquiry on whether Great American has breached its duties under the Policy,

    and whether any such breaches caused Ms. Greenbank damages.

              We address each of Ms. Greenbank's remaining breach of contract claims in turn

    below.

              a. Great American Did Not Commit a Breach of Contract When It Authorized the
                 Tenotomy

              Ms. Greenbank alleges that Great American breached its duties under the contract

    when it authorized the performance of the tenotomy. This claim is based entirely on Ms.



    8
        The parties agree that Indiana law governs here.
                                                      19
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 20 of 39 PageID #: 11117




    Greenbank's apparent belief that the Policy required Great American to consider

    Thomas's value and use as a show horse when making decisions related to his care. She

    maintains that Great American violated the Policy when it authorized this procedure

    which would "render[] him nothing but a pasture horse," in her words. [Dkt. 80, at 50].

          Ms. Greenbank's theory is foreclosed by our prior Summary Judgment rulings,

    where we addressed and rejected each of the arguments that she continues to advance

    here. We need not trot through each of these arguments again, other than to reference and

    incorporate them here:

          We move next to address Great American’s claim that Ms. Greenbank has
          misrepresented the meaning of Thomas’s “insured use,” and, more specifically,
          that Ms. Greenbank improperly argues that Great American failed to consider this
          “insured use” when making decisions for Thomas’s health.

          Ms. Greenbank’s repeated references to Thomas’s “insured use” refers to another
          provision in the Policy that provides mortality coverage so long as Thomas had
          been used only for his specified permitted purpose, which was that of a show
          horse. [Dkt. 1-3, Sec. VI(C)]. As Great American explains, this provision simply
          means that Ms. Greenbank would not have been entitled to coverage if Thomas
          had been used in a different category of activity without first receiving Great
          American’s authorization. It does not, as Ms. Greenbank appears to believe,
          provide coverage for Thomas’s use only as a show horse. Importantly, says Great
          American, Ms. Greenbank did not even have coverage for “loss of use,” that is, the
          Policy did not provide coverage in the event Thomas was unable to perform as a
          show horse. Thus, argues Great American, it had no duty to consider “Thomas’s
          future athleticism” or Ms. Greenbank’s “investment” in Thomas as a show horse,
          when reaching its decisions for Thomas’s healthcare. [Dkt. 95, at 17, Dkt. 95-2, at
          151-52, 195].

          Ms. Greenbank offers minimal rebuttal on this point. She does not dispute Great
          American’s construction of the Policy language . . . Nor does she offer any other
          explanation as to why Great American would have been required to consider
          Thomas’s “use” when deciding his course of treatment pursuant to this provision
          absent coverage for “loss of use.”

          [. . . ]

                                               20
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 21 of 39 PageID #: 11118




            Ms. Greenbank’s minimal response to these arguments and Policy provisions
           leaves her without a claim against Great American on this basis. Nothing within
           the Policy mandated that Great American consider Thomas’s value as a show
           horse in its decision-making process with regard to his care.

           [Dkt. 123, 36–38]. Based on these findings, we noted: "Though briefly touched

    upon, but not directly at issue in the parties’ summary judgment briefing is the question

    of whether Great American committed a breach of contract by approving the tenectomy.

    We encourage Ms. Greenbank to consider the viability of this claim before pressing

    forward with it in light of our ruling[.]" (emphasis added). [Id. at n. 20].

           We reiterated our concerns regarding the viability of this claim during the final

    pretrial conference and granted Great American's motion in limine seeking to exclude

    from trial any arguments relating to an alleged duty to consider Thomas's value as a show

    horse when making decisions related to his health. We explained:

           So I'm going to grant this motion in limine because it's the reasonable and logical
           outgrowth of the summary judgment ruling. Our prior ruling was not limited only
           to mortality coverage. So there was no contract provision for this kind of loss. The
           plaintiff has not shown or identified any reason why Great American was
           contractually required to consider Thomas's use as a show horse when it provided
           medical care to him. As I've said before, and I have previously concluded, nothing
           within the policy mandated that Great American consider Thomas's value as
           a show horse in its decision-making process with regard to its care. Therefore, this
           would not be relevant evidence to put before a jury with respect to the plaintiff's
           expectations of loss of use and loss of future athleticism since there's no duty that
           arises under the contract.

           [Dkt. 199, 30:4–18].

           Despite these admonitions, Mr. Greenbank has nonetheless refused to accede to

    our rulings and has instead dedicated her briefing to unsubstantiated factual and legal

    theories, all of which have previously been rejected. We will not review these arguments


                                                  21
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 22 of 39 PageID #: 11119




    again herein. We adopt our early analyses in holding that Ms. Greenbank's theory that

    Great American breached its contractual duties when authorizing the performance of the

    tenotomy fails. Summary judgment shall enter in favor of Great American on this claim.

           Ms. Greenbank also maintains that Great American acted in bad faith in approving

    the tenotomy. It follows, however, that there can be no viable claim for bad faith when no

    breach has occurred. See Kartman v. State Farm Mut. Auto. Ins. Co., 634 F.3d 883, 890,

    2011 WL 488879 (7th Cir. 2011); Shifrin v. Liberty Mut. Ins., 991 F. Supp. 2d 1022,

    1044, 2014 WL 87877 (S.D. Ind. 2014). Accordingly, summary judgment is granted in

    favor of Great American on this claim as well.

           b. Great American Did Not Commit a Breach of Contract When It Refused to
              Honor the Guaranteed Renewal Endorsement

           Great American offers several arguments which undermine Ms. Greenbank's

    theory that it committed a breach of contract when it refused to renew her Policy despite

    the existence of the Guaranteed Renewal Endorsement. For example, Great American

    contends that Ms. Green failed to satisfy various conditions precedents for coverage, to

    wit, failing to provide Thomas with proper care and attention, failing to provide Great

    American with immediate notice of his various ailments, and misrepresenting the nature

    of Thomas's true condition. In any event, Great American explains, Ms. Greenbank has

    not suffered any damages from the nonrenewal, and thus no liability exists.

           We need not determine whether Ms. Greenbank satisfied her duties under the

    Policy which entitled her to the benefits of the Guaranteed Renewal Endorsement; we are

    in complete agreement with Great American that this breach of contract theory fails on


                                                22
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 23 of 39 PageID #: 11120




    the grounds that she cannot establish an essential legal element of this claim, that is,

    damages.

           As Great American explains, Ms. Greenbank has advanced no theory nor evidence

    reflecting any damages which she has suffered by way of Great American's alleged

    breach. She does not allege that any claim arose in the period in which the renewal

    theoretically would have been in effect (September 2018 through September 2019) for

    which she was unable to receive coverage (nor could she, since Great American was

    caring for Thomas during this period and paying for all costs associated with that care).

    There are simply no identifiable damages Ms. Greenbank suffered by virtue of Great

    American's "breach" of the Guaranteed Renewal Endorsement. Indeed, our court

    recognized the deficiencies of Ms. Greenbank's theory again during the pretrial

    conference:

           The Court: So assuming all you say is true, what damage do you attach to that?

           Counsel: We attach the loss of that additional policy extension.

           The Court: Wait, I'm asking you for a dollar sum that you attach to Great
           American's exercise of its rights under the contract not to renew. Let's say they did
           [breach the contract] . . . It doesn't change the fact that you have to prove
           damages under the contract for the breach of contract, and that, Counsel, is
           what I'm struggling to try to understand, where those damages come from. What
           number reflects the loss, the harm?

           Counsel: I think we'd say it would be the same $500,000 mortality provision
           which they -- coverage which they took away.

           The Court: What was that? You attach 500,000 --

           Counsel: So they --



                                                 23
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 24 of 39 PageID #: 11121




           The Court: Wait a minute. You attach 500,000 to the breach of contract claim
           having to do with the nonrenewal of the policy?

           Counsel: No, but I think that was the ultimate -- their ultimate goal was to reduce
           that risk. I think in terms of damages, it's just the loss of that policy
           extension, and that shows part of the –

           The Court: What's the value of that? You're coming up with damages. What are
           you going to put on the white board for the jury, Mr. Burkhart?

           Counsel: Well, I mean, I think if you had to put it up, it would be what is the cost
           of that lost coverage.

           The Court: What is it? What is it? What is the value of that lost -- I can figure out
           the value of the loss of the breach for the denial of medical expenses. It's 1,780.
           Have you not figured this out? You? If you don't have a number, just say that.

           Counsel: Well, it think it would be, at a minimum, it would be 1,900 for the
           renewal policy.

           [Dkt. 199, pp. 22–24].

           Counsel's averments at the conference illuminate the vapid nature of this breach of

    contract claim and Ms. Greenbank's failure to identify even a theory of damages, let alone

    evidence of damages. 9

           In any event, Ms. Greenbank's briefing on this issue fails entirely to respond to

    Great American's contention that she has not suffered any damages on this alleged breach

    of contract. Accordingly, any arguments she may have had are now deemed waived. G&S



    9
      Any theory from counsel at the final pretrial conference that her damages from this breach
    included the premium she paid for the short-term renewal is nonsensical. Ms. Greenbank cannot
    seriously argue that she was harmed by the refusal to extend her coverage for the upcoming year
    in the form of the money she paid to receive short-term coverage. That makes no sense. Any
    logical force this theory could have had is lost by the fact that it appears nowhere in Ms.
    Greenbank's briefing on the pending motion. In addition, the recovery of those premiums forms
    the basis of her conversion claims, which we also find devoid of merit.
                                                  24
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 25 of 39 PageID #: 11122




    Holdings LLC v. Cont'l Cas. Co., 697 F.3d 534, 538 (7th Cir. 2012). Her continued

    efforts to lob unsubstantiated and conclusory arguments, which skirt the relevant facts

    and legal issues, are inappropriate, unavailing, and undeserving of our attention. Having

    failed to rebut Great American's contention or offer an iota of evidence of damages

    suffered from this alleged breach, we hold that Great American is entitled to summary

    judgment on this claim against it.

           We reiterate, as set forth in our pretrial findings, there is no viable claim for bad

    faith based on this alleged breach. Bad faith occurs when an insurer engages in: "(1)

    making an unfounded refusal to pay policy proceeds; (2) causing an unfounded delay in

    payment; (3) deceiving the insured; and (4) exercising an unfair advantage to pressure an

    insured into settlement of his claim." Knowledge A-Z, Inc. v. Sentry Ins., 857 N.E.2d 411,

    422 (Ind. Ct. App. 2006). Ms. Greenbank does not contend that any such bad faith

    actions occurred here with respect to Great American's decision not to honor the

    Guaranteed Renewal Endorsement. Ms. Greenbank's continued protests that Indiana law

    encompasses her bad faith theory are simply not supported by any legal authorities.

           c. Great American Did Not Commit a Breach of Contract When It Denied
              Certain Medical Expenses

           Finally, Ms. Greenbank's complaint alleges that Great American breached its

    contractual duties to her when it failed to provide coverage for certain medical expenses

    under the Major Medical Endorsement. She contends that she is entitled to $1780.26 in

    benefits reflecting payments she made towards "Farm Calls/Travel Charges" and

    medications including Equipoise, Marquis, and Gastrogard.


                                                  25
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 26 of 39 PageID #: 11123




           Great American has argued that Section VI.F of the Major Medical Endorsement

    excludes coverage for "veterinarian call charges, veterinarian travel, [and] horse

    transportation." Ms. Greenbank does not dispute this point (nor could she, given that

    Great American's argument obviously comports with the plain terms of the endorsement),

    and we accept her silence as a concession.

           Great American also maintains that its denial of coverage for Marquis and

    Equipoise was appropriate, given that Ms. Greenbank had not, at the time she requested

    coverage, reported any ailments that would have warranted treatment with these

    medications. Rather, Thomas's only reported illness at that time was pneumonia. Great

    American thus appropriately concluded that these drugs do not qualify as "necessary

    veterinary service[s] or product[s.]" Similarly, Great American provides coverage for

    Gastrogard only where there has been a diagnosis of gastric ulcers, which condition was

    not then afflicting Thomas.

           Ms. Greenbank does not dispute that Thomas was not suffering from any illnesses

    or injuries that would have warranted treatment with these medications. The arguments

    she does proffer are entirely irrelevant—for example, that Dr. Stone's fees were

    reasonable and that Great American should have investigated further to determine

    whether the medications were appropriate. But the reasonableness of Dr. Stone's fees was

    not the basis for denial, and an investigation likely would have been futile, given that not

    even Ms. Greenbank has argued (let alone proffered evidence) that there was a legitimate

    medical reason to treat Thomas with these medications. Ms. Greenbank's unrelenting



                                                 26
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 27 of 39 PageID #: 11124




    parroting of the phrase "bad faith" is unpersuasive when it is totally removed from any

    serious acknowledgement or discussion of the material facts and issue.

          There is, thus, no evidence that the use of these medications was reasonable and

    entitled to coverage under the Major Medical Endorsement, and in turn, no evidence that

    Great American breached this contract. Summary judgment is granted in favor of Great

    American on this claim.

          Having determined as a matter of law that Great American did not improperly

    deny coverage, it cannot be found to have acted in bad faith. Kartman v. State Farm Mut.

    Auto. Ins. Co., 634 F.3d 883, 891, 2011 WL 488879 (7th Cir. 2011); Shifrin v. Liberty

    Mut. Ins., 991 F. Supp. 2d 1022, 1045, 2014 WL 87877 (S.D. Ind. 2014).

       2. Great American Is Entitled to Summary Judgment on Ms. Greenbank's Claims of
          Statutory, Constructive, and Common Law Fraud (Count VI)

          Ms. Greenbank's Complaint alleges a handful of miscellaneous fraud claims,

    though the precise theories underlying these claims have been exceedingly difficult to pin

    down. The following colloquy occurred during the final pretrial conference:

          The Court: Wait just a minute. So you have a fraud claim with respect to
          representations by the company under the policy?

          Counsel: Yes, Your Honor.

          The Court: Where is that?

          Counsel: Representations relating to her rights along with the delayed
          tenotomy and what her rights are under the policy –

          The Court: You're saying that there was fraud with respect to those
          representations? Have you asserted a fraud claim on that?

          Counsel: Yeah, it was in our summary of issues for trial, your Honor.

                                                27
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 28 of 39 PageID #: 11125




         The Court: Okay, I'm sort of at a loss because I'm trying to figure out where the
         fraud arises. And it seems like in the – in what you filed with me, that the only
         fraud that you've alleged is with respect to the short-term renewal of the contract,
         that there wasn't anything about any other representations about the contract. Why
         wouldn't the contract control?

         Counsel: Why wouldn't the contract – I'm sorry, what was the last part, why
         doesn't the contract control?

         The Court: Yes. I mean, the language of the contract claim, sets out the rights of
         the parties, the obligations, right? So I'm just trying to figure out where you have
         anchored your fraud claim, and the only place that I can find in your filings is to
         the short-term renewal payment, that there was fraud connected with use –

         Counsel: The –

         The Court: Just a minute, let me finish. There's a fraud with respect to using her
         premium for the short-term renewal, that that's where the fraud arose. Now is there
         other fraud that you have alleged? And if so, tell me where it is.

         Counsel: That's basically it, Your Honor.

         The Court: That's it? So emotional damages that flow from the fraud is confined
         to the facts and circumstances of the short-term renewal of the policy; is that right?

         Counsel: Yes, Your Honor.

         The Court : So if you prevailed on that issue, the plaintiff would get $1,743,
         which was the amount that she says was wrongfully spent of her money, and
         whatever emotional damage she suffered from that; is that right?

         Counsel: From the fraud, yes, Your Honor.

         The Court: And that is the fraud? That's what I'm trying to establish.

         Counsel: Yes, Your Honor.

         The Court: That is the fraud you've asserted. Okay.

         [Dkt. 199, pp. 36–37].




                                               28
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 29 of 39 PageID #: 11126




           Consistent with these representations and Ms. Greenbank's briefing on this issue of

    fraud, we consider whether Great American committed fraud when it issued the short-

    term policy, providing Ms. Greenbank with mortality coverage for an additional 60-days

    following the termination of the initial Policy.

           "To successfully sustain an action for common law fraud, a party must prove five

    essential elements: (1) a material misrepresentation, (2) of past or existing facts, (3) the

    falsity of the representation, (4) the representation was made with knowledge or reckless

    ignorance of its falsity, (5) and detrimental reliance on the representation." Cash in a

    Flash, Inc./Hobart v. Hoffman, 841 N.E.2d 644 (Ind. App. 2006). Similarly, statutory

    fraud requires that a person "knowingly and intentionally" made a "false or misleading

    statement" or "create[d] a false impression in a third person." See Ind. Code. § 35-43-5-4.

    Finally, the elements of constructive fraud are: "(1) a duty owing by the party to be

    charged to the complaining party due to their relationship; (2) violation of that duty by

    the making of deceptive material misrepresentations of past or existing facts or remaining

    silent when a duty to speak exists; (3) reliance thereon by the complaining party; (4)

    injury to the complaining party as a proximate result thereof; and (5) the gaining of an

    advantage by the party to be charged at the expense of the complaining party. Harmon v.

    Fisher, 56 N.E.3d 95, 99 (Ind. App. 2016).

           Ms. Greenbank's allegations of fraud, considered in light of these essential

    elements of such a claim, border on frivolous. There is no evidence of any material

    misrepresentations from Great American. Ms. Greenbank's briefing is comprised entirely

    of conclusory allegations and confusing incantations of legal theories unsupported by any

                                                  29
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 30 of 39 PageID #: 11127




    facts of this case. She contends, without supporting evidence, for example, that Great

    American "concocted a scheme to eliminate its mortality risk" "by claiming it

    inadvertently forgot to give the statutorily issued notice of nonrenewal" and thereafter

    issued a "sham policy."

           Indeed, Ms. Greenbank's allegations lack any evidentiary support at all. Great

    American was fully transparent in reporting to her that it had failed to provide proper

    notice of nonrenewal and was issuing the short-term policy to ensure that Ms. Greenbank

    was afforded an opportunity to procure new insurance without losing coverage in the

    interim. There is no evidence that Great American had any mal intent in doing so. In

    addition, there is not an scintilla of evidence that Great American misrepresented any

    terms of the short-term renewal, which policy was fully and timely transmitted to Ms.

    Greenbank. 10 Ms. Greenbank's theory that Great American somehow concealed or




    10
       Though Ms. Greenbank's briefing is hardly a model of clarity, from what we can discern, Ms.
    Greenbank is apparently displeased with the fact that the short-term policy provided coverage
    only for occurrences arising during the short-term policy period (which seems pretty standard as
    far as insurance contracts go); she is of the belief that the short-term policy should have provided
    coverage for Thomas's death if that death resulted from the various ailments giving rise to her
    initial request for mortality coverage under the original policy. Ms. Greenbank has offered no
    evidence to support this interpretation of her rights as reasonable under either the original policy
    or the short-term policy, and no reasonable juror could find that Ms. Greenbank's interpretation
    was sound. We reiterate that Great American was fully transparent in disclosing its reason for
    issuing the short-term policy as well as in communicating the terms of the short-term policy. Ms.
    Greenbank also contends that the short-term policy was somehow fraudulent because the original
    Policy had a provision entitling her to an additional 120-days of coverage if the Policy was not
    renewed. See Section II(A)(2). She thus contends that Great American should have honored this
    provision rather than retaining premiums for the short-term policy. What is missing from this
    theory is any evidence establishing deceptive behavior or misleading communications from
    Great American regarding the short-term renewal. Great American clearly communicated to Ms.
    Greenbank that it believed she had failed to satisfy various conditions precedent to the renewal,
    thereby forfeiting her rights to benefit from the Policy's provisions. If anything, Ms. Greenbank's
                                                    30
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 31 of 39 PageID #: 11128




    mispresented these terms is at best underdeveloped, certainly unpersuasive, and

    ultimately untenable. That perhaps Ms. Greenbank (who was, at this time, represented by

    counsel as well as an independent insurance agent) failed to appreciate the terms of this

    policy does not give her license to continue to pepper Great American with

    unsubstantiated claims of fraud. 11 Safe Auto Ins. Co. v. Enter. Leasing Co. of

    Indianapolis, 889 N.E.2d 392, 397 (Ind. Ct. App. 2008) ("[I]nsureds have a duty to read

    and to know the contents of their insurance policies.").

           Moreover, aside from a one-sentence averment that she detrimentally relied on

    Great American's misrepresentations, there is no evidence in the record showing that Ms.

    Greenbank did, in any way, rely to her detriment on Great American's representations

    regarding the short-term renewal policy.

           For these reasons, Ms. Greenbank's allegations of fraud do not hold up, and Great

    American is entitled to summary judgment on these claims.

       3. Ms. Greenbank's Negligence (Count VIII) Claim Fails

           We turn now to Ms. Greenbank's claim against Great American for common law

    negligence. To prove negligence, a party must show: (1) a duty owed to the plaintiff by

    the defendant; (2) a breach of that duty by the defendant; and (3) an injury to the plaintiff




    argument that Great American should have honored the 120-day provision sounds in breach of
    contract, not fraud, though she did not allege any such breach of contract allegations.
    11
       Ms. Greenbank's briefing indicates that discovery revealed that Great American had misled her
    regarding this policy. It is entirely unclear what specific discovery she is referencing or what it
    revealed. In truth, her complaint, obviously filed before any discovery was conducted, contains
    the very same allegations that she advances at this belated stage of this litigation.
                                                    31
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 32 of 39 PageID #: 11129




    proximately caused by that breach. Severance v. New Castle Cmty. Sch. Corp., 75 N.E.3d

    541, 546 (Ind. Ct. App. 2017).

           In her complaint, Ms. Greenbank alleges that Great American owed her a duty "to

    use reasonable care to protect [her] investment in Thomas while in [Great American’s]

    possession, to act in [her] best interest and to not take action contrary to [her] interests so

    as to damage [her] property.” [Am. Compl. ¶ 128]. Much like her claims for fraud, the

    precise nature of Ms. Greenbank's negligence theory remains difficult to pin down as it

    has been throughout this litigation. We refrained from ruling on this issue previously on

    summary judgment "on the grounds that the parties' briefings on this issue [were] wholly

    underdeveloped, leaving the Court with more questions than answers." [Dkt. 123, at 53].

           Following that summary judgment ruling, Great American conducted a second

    deposition of Ms. Greenbank, attempting to acquire an understanding of her theory of

    liability. The following exchange during the deposition included this colloquy:

           Counsel: . . . I am going to be asking you some questions today about your
           damages that you’re claiming in this case today.

           Ms. Greenbank: Yes.

           Counsel: I'm – I want to start first with the damage that you claim was caused to
           Thomas. Would you agree that before Thomas was sent to Lexington that you
           thought he was worth $500,000?

           Ms. Greenbank: Yes.

           Counsel: And you would agree that after the tenotomy that was performed in
           Lexington that you believe his value is zero?

           Ms. Greenbank: Yes.

           [. . .]

                                                  32
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 33 of 39 PageID #: 11130




           Counsel: Do you – was anything else done to Thomas that you know that
           damaged him?

           Ms. Greenbank: The tenotomy is what kept him from being a show horse.

           [Dkt. 223-1, Exh. J].

           Based on this exchange, Great American contends that it has become clear that

    Ms. Greenbank's negligence theory is premised on Ms. Greenbank's continued belief that

    Great American acted unreasonably in authorizing the tenotomy and caused damages to

    Plaintiff from Thomas's being subjected to that procedure.

           We agree with Great American's assessment that Ms. Greenbank's theory of

    negligence is connected to the tenotomy. We further agree that this theory of liability is

    foreclosed by the economic loss doctrine. This doctrine forecloses recovery in tort where

    the party's alleged injuries reflect pure economic losses (such as the diminished value in

    property, i.e., a horse that can no longer be showed) and the parties' obligations to one

    another are contractually defined. See, e.g., Progressive Ins. Co. v. Gen. Motors Corp.,

    749 N.E.2d 484, 488 (Ind. 2001); JMB Mfg., Inc. v. Child Craft, LLC, 799 F.3d 780, 785,

    2015 WL 5000728 (7th Cir. 2015); Indianapolis-Marion Cty. Pub. Library v. Charlier

    Clark & Linard, P.C., 929 N.E.2d 722, 737 (Ind. 2010). Stated otherwise, the economic

    loss doctrine bars tort actions that sound exclusively in contract law. JMB Mfg., Inc, 799

    F.3d at 785 ("The rule reflects the general principle that contract law is better suited than

    tort law to address the problem of commercial losses caused by mere negligence.");

    Progressive Ins. Co., 749 N.E.2d at 488. ("[W]here the loss is purely economic, and there

    is no damage to other property and no personal injury, the legislature has determined that


                                                 33
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 34 of 39 PageID #: 11131




    the plaintiff's remedy lies in contract law."). Accordingly, Ms. Greenbank cannot invoke

    the tort of negligence as a means of imposing liability on Great American, given that its

    duties to her were entirely defined by the contract. Notably, Ms. Greenbank does not

    dispute this point.

            That concession has not prevented her from, once again, throwing out

    undeveloped and unsubstantiated arguments. She contends, for example, that Great

    American had a duty to return to Thomas to her and that it committed negligence when it

    failed to do so. This is obviously nothing more than a repackaging of Ms. Greenbank's

    conversion claim, which failed in the first round of summary judgment briefing. She also

    asserts that the economic loss doctrine does not encompass damages to Thomas following

    the termination of the Policy. While perhaps true, Ms. Greenbank, after nearly three years

    of litigation and two rounds of summary judgment, has mustered no evidence of such

    damages (and it remains unclear what these damages would entail, given her belief that

    Thomas's value was "zero" once the tenotomy was performed). 12 Moreover, she

    conceded in her deposition that her damages all trace back to and exclusively arise from

    the tenotomy. We will not permit Ms. Greenbank to utilize summary judgment briefing to

    further expound on this unsubstantiated factual claim and legal theory.

         4. Great American Did Not Commit Criminal Mischief

            Ms. Greenbank has included a claim against Great American for criminal

    mischief, pursuant to Indiana's Crime Victims Relief Act ("CVRA"), Ind. Code § 34-24-


    12
      Ms. Greenbank's remaining arguments in this section of her briefing are so confusing and
    jumbled that we simply are at a loss to know how to sort them out.
                                                  34
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 35 of 39 PageID #: 11132




    3-1, which affords victims of various crimes a civil remedy. Criminal mischief occurs

    where one person has "recklessly, knowingly, or intentionally damage[d] or deface[d]

    property of another person without the other person’s consent[.]" Ind. § Code. 35-43-1-2;

    Lindsey v. DeGroot, 898 N.E.2d 1251 (Ind. App. 2009).

             Ms. Greenbank's claim of criminal mischief is based on her continued belief that

    Great American unlawfully "damaged" Thomas. [Am. Comp. ¶ 108-112]. As with Ms.

    Greenbank's negligence and fraud claims, the precise legal theory of "criminal mischief"

    was not developed at summary judgment.

             We interpret her criminal mischief claim as nothing more than another iteration of

    her theory that Great American unlawfully damaged Thomas when it authorized the

    tenotomy, which claim we have rejected, holding that Great American's actions were

    reasonable under the Policy. Thus, there is no basis on which to find the Company liable

    for criminal mischief. Summary judgment is granted in favor of Great American on this

    claim.

       5. Great American Did Not Commit Statutory or Tortious Conversion When It
          Retained Ms. Green's Funds (Counts IV and VII)

             Finally, Ms. Greenbank charges Great American with having committed tortious

    and statutory conversion by knowingly exerting unauthorized control over her premium

    in the sum of $1943 paid to activate the short-term renewal policy. Ms. Greenbank's

    statutory conversion claim is governed under the CVRA, Ind. Code § 34-24-3-1.

             With respect to Ms. Greenbank's allegation that Great American committed

    tortious conversion by retaining the premium, a demand for the return of those funds


                                                 35
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 36 of 39 PageID #: 11133




    appears to be required. As we have previously explained, "Where the initial possession is

    lawful, civil conversion occurs only after an unqualified demand for return." O.K. Sand &

    Gravel, Inc. v. Martin Marietta Corp., 786 F. Supp. 1442, 1450 (S.D. Ind. 1992) (quoting

    Coffel v. Perry, 452 N.E.2d 1066, 1069 (Ind. Ct. App.1983); see also Aaron MacGregor

    & Associates, LLC v. Zhejiang Jinfei Kaida Wheels Co., 328 F. Supp. 3d 906, 929, 2018

    WL 3062404 (N.D. Ind. 2018). However, if the initial possession was unlawful, the tort

    victim need not issue an unqualified demand. O.K. Sand & Gravel, Inc., 786 F. Supp. at

    1450.

            We begin our review of Ms. Greenbank's tortious conversion claim noting that

    there is no legitimate dispute that Great American's initial possession of the funds was

    lawful: Ms. Greenbank submitted a request to renew her Policy, accompanied by a check

    in the full amount of the premium. Great American ultimately determined that it would

    not renew her Policy, communicating to her that it did not believe she had satisfied the

    conditions precedent entitling her to the benefits of the Guaranteed Renewal

    Endorsement. It nonetheless issued a short-term renewal policy to allow her time to find

    new coverage, returning to her a check in an amount less the short-term renewal coverage

    costs. Ms. Greenbank's contention that the initial action of retaining the partial premium

    was somehow unlawful is based entirely on her unsubstantiated cries of "fraud" and

    "shams," which arguments we have addressed and dismissed previously. She cites to no

    authorities as support for her theory that an insurance company acts unlawfully when it

    retains a portion of a premium which, in turn, provides the insured with the requested

    coverage, especially where there was no objection from the insured for the duration of the

                                                36
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 37 of 39 PageID #: 11134




    policy indicating that she wished to cancel the policy. 13 We know of no such case law to

    support this theory of relief.

            Accordingly, we hold that Great American is correct in maintaining that Ms.

    Greenbank was required to make an "unqualified demand" for return in order for this

    claim to survive summary judgment. Aaron MacGregor, 328 F. Supp. 3d at 239. Since it

    is uncontested that no demand has occurred, 14 Ms.Greenbank's tortious conversion claim

    fails. Summary judgment shall enter in favor of Great American on this claim.

           Regarding Ms. Greenbank’s claim for statutory conversion, for which a "demand"

    is not a prerequisite, her theory of entitlement to relief is similarly unavailing. O.K. Sand

    & Gravel, Inc., 786 F. Supp. at 1450 (“The elements necessary to establish conversion

    are those found in the criminal statute . . . While a demand for return may be evidence as

    to the intent element, it is not itself an element of criminal conversion.”). The relevance

    of a lack of a demand is that it may negate the necessary mens rea element of statutory

    conversion, that is, the defendant’s knowing or intentional exertion of unauthorized

    control over another’s property. Id. at 1451; Smeigh v. Johns Manville, Inc., 643 F.3d

    554, 563, 2011 WL 2555819 (7th Cir. 2011). This is the case because, without a demand,

    a party may not "know" that it has exerted unauthorized control of another’s property. Id.




    13
       Ms. Greenbank maintains that she did not want the short-term renewal policy; rather, she
    wanted the policy to be renewed for the full year. As discussed, however, Ms. Greenbank never
    rejected Great American's issuance of the short-term renewal, accepting the benefits thereof,
    which is ultimately fatal to her claim that Great American acted unlawfully.
    14
       Ms. Greenbank argues that a demand may not have been necessary if it would have been
    futile: however, she has failed to show in any way that such a demand in these circumstances
    would have in fact been futile.
                                                  37
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 38 of 39 PageID #: 11135




    A defendant's reasonable belief that it has controlled or continued to control property

    without the owner’s consent defeats the mens rea element of conversion. Smeigh, 643 F.

    3d at 563. Whitlock v. Brown, 596 F.3d 406, 413 (7th Cir. 2010).

           Here, Great American contends that, to the extent its possession of the premiums

    was unauthorized, such possession was not "knowing" or "intentional." Prior to this

    litigation, (which was initiated the day before the short-term renewal expired), 15 Ms.

    Greenbank never objected to the short-term renewal or demanded a return of the partial

    premium. In fact, her insurance agent believed, pursuant to conversations with Ms.

    Greenbank, that Ms. Greenbank had accepted this renewal. Ms. Greenbank has offered no

    argument or explanation or evidence (beyond those that we have already rejected, to wit,

    that the policy was a "sham") that could raise a reasonable inference that Great American

    knowingly acted without authorization when it retained possession of the premiums.

    While determining if a defendant acted with the requisite mens rea is generally a question

    of fact, there is no evidence before us that would allow a reasonable juror to conclude

    that Great American "knowingly or intentionally" exercised unauthorized control over

    Ms. Greenbank's funds as is necessary to establish liability under the CVRA. Smeigh, 643

    F.3d at 563, 577 (affirming award of summary judgment to defendant on statutory

    conversion claim where plaintiff had never objected to the defendant's retention of his




    15
      Ms. Greenbank argues that her initiating this litigation could be construed as a demand. We are
    unpersuaded by this argument, particularly in light of the fact that Ms. Greenbank waited until
    the day before the short-term policy was set to expire to file her complaint. If we were to adopt
    Ms. Greenbank's argument, she would have received all the benefits of the short-term renewal
    and also be entitled to recover the premium paid for this coverage.
                                                   38
Case 3:18-cv-00239-SEB-MPB Document 230 Filed 08/13/21 Page 39 of 39 PageID #: 11136




    property nor demanded the return thereof). In these circumstances, summary judgment is

    appropriate. Id.

           For these reasons, summary judgment is granted in favor of Great American on the

    common law and statutory conversion claims brought against it relating to its possession

    and retention of the partial premium funds.

                                         CONCLUSION

           Great American's Motion for Summary Judgment [Dkt. 206] is granted. Ms.

    Greenbank's Motion for Reconsideration (including the imbedded Motion to Certify) and

    her Motion for Leave to Supplement Response [Dkt. 215, 227] are denied.

           The parties shall bear their own costs, respectively. Final judgment shall enter by

    separate document. FED. R. CIV. P. 58(A).

           IT IS SO ORDERED.


          Date:         8/13/2021                       _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana




    Distribution to counsel of record via CM/ECF




                                                  39
